Citation Nr: 0905524	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 1989, the Veteran filed a VA Form 23-22, 
Appointment of Service Organization as Claimant's 
Representative, granting a power-of-attorney (POA) with 
American Veterans (AMVETS).  On July 14, 2004, the RO 
received a Transmittal from AMVETS which noted that they were 
submitting VA Forms 21-4138, Statement in Support of Claim, 
and 21-8904, Veteran's Application for Increase Compensation 
Based on Unemployability, in support of one of the issues 
currently on appeal.  Both the VA Forms 21-4138 and 21-8904 
were signed by the Veteran.

In a Memorandum letter dated December 4, 2008, the Veteran's 
legal representative of record, AMVETS, attempted to withdraw 
its power of attorney.  

In a Memorandum letter dated January 5, 2009, AMVETS returned 
the appeal without taking any action and noted that AMVETS 
did not accept the appointment as the Veteran's 
representative that was executed without AMVETS knowledge and 
that prior to Appeal being certified to the BVA on December 
5, 2008, AMVETS revoked POA.  

Significantly, the claims file does not indicate that the 
Veteran was notified in writing by AMVETS of its intention to 
withdraw.  As the Veteran was not notified of the attempted 
withdrawal, the December 2008 Memorandum letter does not 
satisfy the requirements under 38 C.F.R. § 20.608(a) (2008).  
Thus, the case must be returned to the AMC/RO to permit 
AMVETS an opportunity to withdraw in a manner consistent with 
38 C.F.R. § 20.608, and to give the Veteran an opportunity to 
select a new representative if so desired.

Accordingly, the case is REMANDED for the following action:

1.  AMVETS must be advised that, under 
the facts of this particular case, its 
December 2008 attempt to withdraw from 
representing the claimant failed to meet 
the requirements of 38 C.F.R. § 20.608 
due to the lack of documented notice to 
the Veteran.  If AMVETS wishes to 
withdraw from representing the claimant, 
it must document the fact that notice of 
AMVETS intent withdraw was provided to 
the Veteran in accordance with the 
provisions of 38 C.F.R. § 20.608.

In the event that AMVETS properly 
withdraws from representing the claimant, 
the Veteran must be afforded the 
opportunity to select new representation.

2. Thereafter, if further development is 
necessary to comply with the applicable 
law and regulations, that development 
must be accomplished.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




